 136DECISIONSOF NATIONAL LABOR RELATIONS BOARDHambre Hombre Enterprises,Inc., d/b/a Panchito'sand Bartenders and CulinaryWorkers Union,Local 595, affiliated with Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO. Cases 20-CA-9844 and 20-RC-12524February 10, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn September 8, 1975, Administrative Law JudgeWilliam J.Pannier III issued the attached Decision inthisproceeding.Thereafter, theActingGeneralCounsel, hereafter referred to as General Counsel,filed exceptions and a brief, and Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge to theextent consistent herewith.1.The General Counsel excepted to the Adminis-trative Law Judge's finding that "a preponderance ofthe evidence does not support the allegation that[employeeMichael] Hull has been discharged forunlawful considerations." We agree with the GeneralCounsel, and find that Hull was unlawfully dis-charged in violation of Section 8(a)(3) of the Act.On January 4, 1975, Hull, a bartender, was presentat a union meeting of Respondent's employees wherehe initiated and raised the loudest objections toSupervisor Patricia O'Neil's presence at that meeting.On January 6, Hull was told by O'Neil "to refrainfrom talking about the Union in any way or manner."Hull replied that he had been telling another bartend-er about the January 4 meeting, and that he had aright to talk about the meeting under the Federallabor act. This occurred within the hour before theend of Hull's shift, and in the presence of twocustomers and the other bartender.Hull was dis-charged later that day after O'Neil told Respondent'siThe General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.StandardDry Wall Products,Inc.,91NLRB 544 (1950),enfd.188 F 2d 362(C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.2The General Counsel excepts to the Administrative Law Judge'sfindings that employee Robert W. Haws was not unlawfully discharged.Although we acknowledge that that conclusion is not wholly free fromdoubt,we agreewith the Administrative Law Judge,for the reasons stated by228 NLRB No. 18part owner and vice president, Arthur G. Lopez,about her confrontation with Hull. At the representa-tion case hearing, in Case 20-RC-1 2524, on January13,Lopez admitted that it was partly because ofO'Neil's run-in with Hull over his union activities thatHull was terminated.3The circumstances of Hull's discharge leave us nochoice but to conclude that it was for unlawfulreasons.Most tellingis itstiming, 2 days after theUnion's organizational meeting atwhich Hull object-ed to the presence of Supervisor O'Neil and the sameday that he was reprimanded by O'Neil for talkingabout the Union. In any event, Lopez' admission thatHull'sdischargewas partially motivated by thisdiscussion with O'Neil is sufficient in and of itself tofind a violation.4 In this connection, we find no basisfor the Administrative Law Judge's apparent conclu-sionthat Hull's activity of talking about the Unionduring working time on Respondent's premises andin the presence of customers was not protected, citingN. L. R. B. v.May Department Stores Company,154F.2d 533,537 (C.A. 8, 1946). The Administrative LawJudge's reliance on this case is misplaced, as there isno evidence that Respondent had a no-solicitationrule in effect. The existence of such a rule was thefoundation on which the decisions of the Board andcourt inMay Department Storesturned. Consequent-ly,we find that Michael Hull II was discharged inviolation of Section 8(a)(3) of the Act. Accordingly,to remedy that violation we shall order that Respon-dent offer him immediate reinstatement to his formerjob or, if that job no longer exists, to a substantiallyequivalent one, and make him whole for any loss ofearnings that he may have suffered by reason of thediscrimination practicedagainsthim by payment tohim, less interimearnings,of backpay from the dateofhisdischargeuntilthedateof offer ofreinstatementto him, with interest at 6 percent perannum.2.The Administrative Law Judge concluded thatthe Respondent's unlawful surveillance was sufficientto set the election aside but not "serious andsubstantial" enough to warrant the issuance of abargaining order. Our additional finding that Re-spondent violated Section 8(a)(3) of the Act by itsdischarge of employee Hull compels a differentconclusion, however.him, that the General Counsel failed to establishby a preponderance of theevidence that Haws was discnminatonly terminatedfromRespondent'semployment.3The fact thatthe above-stated evidence is taken from thetranscript ofthe representation case hearing makes it no less apart of therecord in thisconsolidated proceeding,especially since that transcript was admitted as anexhibit herein.4 "[A ]n employer violatesthe Actif he discharges an employee because ofthe employee's union membership or activities,even if another contempora-neous reason for discharge exists."ColonialLincoln MercurySales,Inc.,197NLRB54,58 (1972). PANCHITO'S137InN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575(1969), the Supreme Court stated the general princi-ple applicable to the issuance of bargaining orders.The Court affirmed the Board's authority to issue abargaining order if the employer's unfair laborpractices are of such a nature that their coerciveeffects cannot be eliminated by the application oftraditional remedies, with the result that a fair andreliable election cannot be held. The Court specifical-ly approved the appropriateness of a bargaining ordereven "in less extraordinary cases marked by lesspervasive practices which nonetheless still have atendency to undermine majority strength and impedethe election processes." 5We find that the latter testhas been met in this case.Hull's discharge came close on the heels of theunionmeeting of January 4 and almost immediatelyafter O'Neil's admonition to Hull to stop his unionactivities-a warning which was openly made to himin front of another employee, as well as customers.The precipitous nature of Hull's discharge must havebrought his termination to the attention of the otheremployees, even if he himself did not do so. In thesecircumstances,Hull's discharge had a far-reachingeffect, the meaning of which could not have been loston them: support the Union and lose your job.Furthermore, the coercive impact of his dischargewas later reinforced and increased in the eyes of theemployees by Respondent's blatant surveillance of asubsequent union meeting. That event made theemployees only too aware of the fact that theiremployer, armed with the knowledge of their unionactivities gleaned from such unlawful conduct, wasthen in a position to accord to them the same fate asbefellHull. Consequently, we find that the gravity ofRespondent's unlawful conduct, which touched mostif not all the employees, cannot be dispelled by ourusualremedy for such offenses so as to render likely areliable election reflecting the free choice of Respon-dent's employees.We have, therefore, examined therecord to ascertain whether the Union represented amajority of the employees in the unit sought torepresent.Twenty-seven employees signed union authoriza-tion cards. All of these cards were signed betweenDecember 13 and 19, 1974, and are in evidence. Evenif the one which did not include Respondent's nameisexcluded, the remainder represent more than amajority of the 44 employees in the unit. Weconclude, in light of our findings above, that theauthorization cards executed by a majority of the5Gissel, supraat 614.6Trading Port, Inc,219 NLRB 298 (1975).7Beasley Energy, Inc., d/b/a Peaker Run Coal Company,OhioDivision#1, 228 NLRB 93 (1977). In that case, a majority of this Board, forreasons fully explicated there,concluded that a demand for recognition isemployees in the unit in favor of the Union are amore accurate measure of the free and uncoerceddesire on the issue of representation than a secondelection would be. Accordingly, we conclude that theRespondent's bargaining obligation arose as ofJanuary 6, 1975, the date it embarked, through Hull'sdischarge, on its course of unlawful conduct,6 and weshall order it presently to bargain with the Union,upon request, concerning any term and condition ofemployment, or change thereof, as to which it wouldhave been required to bargain had the Union becomethe bargaining representative on that date.?3.We have concluded that the unfair practicesfound herein have rendered the holding of a fairelection unlikely and in fact undermined the Union'smajority. Therefore, we shall set aside the election inCase 20-RC-12524 and order that the petitiontherein be dismissed, and, as set forth above, we shallissue a collective-bargaining order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Hambre Hombre Enterprises, Inc., d/b/a Panchito's,Walnut Creek, California, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a) Engaging in surveillance of employees' activitieson behalf of any labor organization.(b) Discharging any employee because of his unionactivity or support or concerted activity protected bythe Act.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a)Upon request, recognize and bargain with theBartenders and Culinary Workers Union, Local 595,affiliated with Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, as theexclusive representative of all the employees in thebargaining unit described below, and if an under-standing is reached, upon request, embody suchunderstanding in a signed agreement:All employees of the Employer at its WalnutCreek, California, location, excluding office cleri-cal employees, confidential employees, guards,and supervisors as defined in the Act.not a factor entering into the determination of whether a bargaining ordershould issue,and, further, that the absence of a finding of an 8(a)(5) violationdoes not preclude the issuance of such an order from the timean employerembarks on its unlawful course of conduct. 138DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Offer to MichaelHull IIimmediate and fullreinstatementto his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, andmake him whole for any loss ofearningsor benefits he may have suffered by reasonof the discriminationagainsthim from January 6,1975, until the date of said offer with reimbursementto be computed as provided in F. W.WoolworthCompany,90 NLRB 289 (1950), andIsis Plumbing &Heating Co.,138 NLRB 716 (1962).(c) Preserve and, upon request, make available tothe Boardor its agents, for examination and copying,all payroll records,socialsecurity payment records,timecards,personnel records and reports, and allother records necessary to analyze the amount ofbackpay due underthe termsof this Order.(d) Post at its Walnut Creek, California, place ofbusinesscopies of the attached notice marked "Ap-pendix."s Copies of said notice, on forms provided bythe Regional Director for Region 20, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,includingallplaces where notices to employees arecustomarily posted.Reasonablesteps shall be takenby Respondentto insurethat said notices are notaltered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint be, andit herebyis, dismissedinsofar asit allegesunfair laborpractices not foundherein.IT IS FURTHER ORDERED that the election in Case20-RC-12524 be, and the same herebyis, set aside,and that the petition in Case 20-RC-12524 bedismissed.MEMBER FANNING,concurring in part:Iagree with the majority's decision in this case,including the finding that employee Hull was dis-charged in violation of Section 8(a)(3) and that abargaining order is necessary in view of the Employ-er's unfair labor practices.However, in the absence of evidence that the Uniondemanded and the Employer refused to bargain, Icannot agree that the Respondent had a "bargainingobligation" on January 6, 1975. Nor is this myunderstanding of the Board's decision inTrading PortInc., supra,upon which the majorityrelies. In thatcase,unlike the instant case, a violation of Section8(a)(5) was found and therefore it was proper to holdthat the Respondent had unlawfully refused tobargain at a prior date. My views with respect toN. L.N.L.R.B. v. Gissel Packing Co., supra,as that decisionrelates to the requirement that the Board find aviolation of Section 8(a)(5) in an appropriate case areset forth in the dissenting opinion inElm Hill Meatsof Owensboro, Inc.,213 NLRB 874 (1974), and willnot be repeated here. Where, as here, no violation ofSection 8(a)(5) or (1) has been, or can be, found withrespect to Respondent's failure to accord recognitionto the Union, I do not believe we are empowered toorder bargaining as to past unilateral decisions andactions. See my concurring opinion inBeasley Ener-gy,Inc.,d/b/aPeaker Run Coal Company, OhioDivision# 1, 228 NLRB 93 (1977).8 In the event that this Order is enforced by a Judgmentof a United StatesCourtof Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board"shall read "Posted Pursuant to a Judgmentof the United States Courtof AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a represen-tative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all such activityexcept to the extent that the employees'bargaining representative and employer havea collective-bargaining agreement which im-poses a lawful requirement that employeesbecome union members.WE WILL NOTengagein surveillance of youractivities on behalf of Bartenders and CulinaryWorkers Union, Local 595, affiliated with Hoteland Restaurant Employees and Bartenders Inter-national Union, AFL-CIO, or on behalf of anyother labor organization.WE WILL NOT discharge any employee becausehe engaged in union or concerted activity for thepurpose of collective bargaining or other mutualaid or protection.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees withrespect to any of their rights set forth above whichare guaranteed by the National Labor RelationsAct. PANCHITO'SWE WILL offer to Michael Hull II immediateand fullreinstatementto his former job or, if it nolonger exists, to a substantially equivalent posi-tion,without prejudice to his seniority or otherrights and privileges, and WE WILL pay him forany loss of pay he may have suffered because wedischarged him.WE WILL, upon request, recognize and bargaincollectively with Bartenders and Culinary Work-ersUnion, Local 595, affiliated with Hotel andRestaurant Employees and Bartenders Interna-tionalUnion, AFL-CIO, as the exclusive collec-tive-bargaining representative of our employees inthe following appropriate unit, and if an under-standing is reached, upon request, embody suchunderstanding in a signed agreement:All our employees at our Walnut Creek,California, location, excluding office clericalemployees, confidential employees, guards,and supervisors as defined in the Act.HAMBRE HOMBREENTERPRISES, INC.,D/B/A PANCHITO'SDECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge:These cases were heard by me at San Francisco, California,on July 22, 1975. The complaint and notice of hearing inCase 20-CA-9844 was issued on April 16, 1975, by theActing Regional Director for Region 20 of the NationalLabor Relations Board, on the basis of an unfair laborpractice charge filed on January 8, 1975, as successivelyamended on January 20, February 3, and April 9 and 17,1975, and alleges violations of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, 29 U.S.C. Sec.151,et seq.,herein called the Act. The said Acting RegionalDirector has also consolidated for hearing with these unfairlabor practice allegations the issues presented by theUnion's objections to election by a Supplemental Decision;Order Consolidating Cases; and Notice of Hearing in Case20-RC-12524, dated April 21, 1975.All parties have been afforded full opportunity to appear,to introduce evidence, to examine and cross-examinewitnesses,and to file briefs. Based upon the entire record,upon the briefs submitted on behalf of the General Counseland Respondent-Employer, and upon my observation ofthe demeanor of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTION139Hambre Hombre Enterprises, Inc., d/b/a Panchito's,herein called Respondent, is a California corporation with aprincipalplace of business located in Walnut Creek,California, where it has engaged in the operation of a retailbar and restaurant since October 15, 1974.i The partiesstipulated that projected on a 12-month period beginningon October 15, Respondent, in the course and conduct ofits business operations,will receive gross revenues in excessof $500,000 and in its answer to complaint, Respondent didnot deny the allegation that projected on a 12-month periodbeginningOctober 15, Respondent, in the course andconduct of its business operations, will purchase andreceive goods and materials valued in excess of $5,000 fromcompanies which, in turn, purchased these goods andmaterials directly from points outside the State of Califor-nia.On the basis of these facts, the parties stipulated, and Ifind, that Respondent is, and at all times material hereinhas been, an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDBartendersand Culinary Workers Union, Local 595,affiliatedwithHotel and Restaurant Employees andBartenders InternationalUnion, AFL-CIO, herein calledthe Union, has been atall times materialherein a labororganizationwithin themeaning ofSection 2(5) of the Act.III.ISSUES1.WhetherPatriciaO'Neil is a supervisor within themeaning of Section 2(11) of the Act and, if so, whetherRespondent violated Section 8(a)(1) of the Act by virtue ofher attendance at an employee meeting conducted by theUnion on January 4, 1975.2.Whether Respondent, through part owner and VicePresident Arthur G. Lopez and part owner and PresidentDonald L. Yakel, engaged in surveillance of employees'activitieson behalf of the Union on January 18, 1975, and,if so, thereby violatedSection 8(a)(1) of the Act.3.Whether Respondent discharged Robert W. Hawsand Michael Hull II because of their membership in oractivities on behalf of the Union, or because they engagedin other concerted activities for the purpose of collectivebargainingor othermutualaid or protection, therebyviolating Section 8(a)(3) and (1) of the Act.4.Whether the above-listed conduct, if it occurred,constituted conduct sufficient to warrant setting aside theelection conducted in Case 20-RC-12524 on February 26,1975.5.Whether the unfair labor practices committed byRespondent are so serious and substantial in character andeffect as to warrant entry of a remedial order requiringRespondent to recognize and bargain with the Union.IUnless otherwise stated,all dates occurred in 1974 140DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.MATERIAL FACTSA.Discharge of RobertW. HawsRobertW. Hawswas oneof the original employeesemployed by Respondent when it opened for business onOctober 15. As a cook, Haws reported to Jesus Jimenez,who was characterized during the representation hearing inCase 20-RC-12524 as the "Number One Cook" by ArthurG. Lopez, part owner and vice president of Respondent.2 InDecember Haws received a wage increase from Lopez who,it is undisputed, said that he "had future plans" for Hawsand was giving him theraise becauseHaws had been doinga better job. However, admitted Haws, Lopez also saidduring this conversation, "that there was a few things Icould pick up on." Jimenez testified that he had been awarethat Haws had received a raise and that to his knowledgenoneof the other cooks had receiveda raiseat that time.Itwas during that same month, December, that Hawsbecame active on behalf of the Union and in support of itscampaign to organize Respondent's employees, he signedan authorization card and, between December 13 and 19,distributed and collected similar cards executed by 26 ofRespondent's employees. Haws testified that, at the timethat he had been engaging in this activity, all of themanagementpeople had been present at the restaurant andbar "most of thetime" and he further testified that PatriciaO'Neil and Mary Lopez, who were found to be supervisorsin the Decision and Direction of Election issued onFebruary 5, 1975, in Case 20-RC-12524, were "standing onthe other side" of the cook's line when he passed out "acouple of cards." However, he did not testify, nor did anyother witness, that O'Neil and Mary Lopez had actuallyobserved what he was doing or even that they had beenlooking in his direction at the time he had distributed thesecards. In fact, the only testimony concerning the circum-stances inwhich a particular card had been distributed wasthat of waitress Julie Woollett, who had signed a card onDecember 16 and who testified that at that time Haws hadcautioned her "to keep it very quiet, not to tell Patty or Mr.Lopez, or Mr. Yakel, or Mary Lopez; or . . . he didn't trustthe bartenders too well either at that time, especiallySteve." 3 Beyond this, thereis noevidence that any officialof Respondent ever spoke to Haws or to any otheremployee concerning the cards or the Union's organizingdrive.Haws testified that he had had a cold through theholidays and that on Sunday, December 29, Lopez had2Respondentdid not denythe allegation in the complaint that Lopez wasa supervisor within the meaning of Sec. 2(11) of the Actand an agent ofRespondent within the meaning of Sec. 2(13) of the Act.3The "Mr.Yakel" referred to is DonaldL.Yakel,whose status wasalleged in the complaint to be that of part owner and president ofRespondent.This was not denied nor were the further allegationsthat Yakelwas a supervisor within the meaning of Sec. 2(11) and an agent ofRespondent within the meaning of Sec. 2(13) of the Act.4No doctor's excuse was produced at the hearing.5On the eveningof January 2, 1975,cocktail waitressTracy Welch, onleave of absence following hospitalization,went to the restaurant where sheagreed with Venette Feldstein and Woollettthat Lopez,whom the threerespectedhighly,should be advised of the organizing campaign prior to ameeting which the Union had scheduledfor January 4, 1975,described morefullyinfra.Partlyby telephone and partly by conversation during an earlymorning visit to Lopez' home,the three women described the events of thereleased himearly from work because he had become ill.He wasunable to recall if he worked the following day,Monday, December 30. He was scheduled to work on NewYear'sEve, but he testified that during the morning,possibly "aroundnoon," he telephoned Respondent andtold O'Neil that hewas sickand did not intend to report at4 p.m. when his shift was scheduled to commence. O'Neil,testifiedHaws, saidthat "anybody that called in sick wouldbe fired over the holidays" and, afterHaws againassertedthat he wasill, suggestedthat Haws call Jimenez or Lopez,neither of whom was apparently available at thatmoment.Haws testified that he responded to this suggestion bytelling O'Neil "I was in a pay phone and I wasn't going tobe running back and forth to the pay phone to call her, andthat was the end of it." On the following afternoon whenHaws reported for work, Lopez immediately said that Hawswas fired and despite Haws' pleas that he had been ill, thathe had beenunawareof the rule that Respondent hadintended to discharge anyone who had been ill over theholidays, and that he had a doctor's excuse, Lopez said thathe did not want todiscussthe matter.4Lopez testified that he had had "no knowledge of anyunion activity in the restaurant" at the time of the events ofDecember 31 and that it had not been until the morning ofJanuary 3, 1975, that he had learned of activity on behalf ofthe Union at Respondent. 5 However, oncross-examina-tion, Lopez acknowledged that in late November he andYakel had been visited by Union President and OrganizerWalter P. Holler and while Lopez did not recall Holler'sprecise words, he testified that it had been obvious thatHoller desired to represent Respondent's employees. It isalso worthy of note that the petition in Case 20-RC-12524was filed on December 23 and that by covering letter datedDecember 24, the then Regional Director for Region 20transmitted a copy of that petition to Respondent. Lopeztestified that he could not recall when he had received thisletter and interruption by his counsel precludeda meaning-fulanswer to questioning on cross-examination as towhether it was not probable that an item mailed from SanFrancisco on December 24 to Walnut Creek, approximate-ly 30 miles away, would not have been received on somedate prior to January 3, 1975.Lopez testified that there had been a multitude of reasonsfor hisdecision to terminate Haws,but that the absence ofNew Year's Eve had constituted "the last straw."s Withregard to the latter, he testified that O'Neil had reported tohim thatHawshad telephoned at 4 p.m. on December 31,had said that he did not intend to report because he had acampaign toLopez,including the prominentrole whichHaws had beenplaying.Woollett describedLopez'reaction to what he was being told as oneof disbelief and surprise and she testified that duringthe course of theconversation,Lopez hadasked such questions as how thecampaign hadgotten started,how many people were involvedand "if it wasreally a bigthing," and whether Woollett was going to theUnion's meeting and how shefelt about it - to the latter,Woollett testifiedthatshe had replied that shewas going to the meeting because she wanted toknow whatwas going on.She also testifiedthat Lopez did not tryto discourage her from going nor didhe ask herto report backto him on whathad taken place. Welch testifiedthat Lopezhad said thathe was verysurprised, that he had not heard anyrumorsabout the Union's campaign and that this had been the first time thatit had been brought to his attention.6 In a preheanng affidavit,Lopezstated:"Haws'dischargewas basedprimarily on his failure to report to work on NewYear's Eve. Haws was theonly employeewho called in sick on NewYear's Eve." PANCHITO'S141hangover from drinking the previous night, and hadrejected her suggestion that he discuss the matter withJimenez. O'Neil testified that when Haws called Haws hadsaid that he was hung over due to the amount of drinkingthat he had done at a party on the previous night, and that,when she had pointed out that she would have to report thisto Lopez and suggested that Haws speak with Jimenez,?Haws had retorted that he did not want "to talk to anybodyabout it" and had hung up. During this conversation,testifiedO'Neil, Haws had not said where he was callingfrom.Hawsdenied specifically having told O'Neil that hehad gotten drunk the night before or that he was hung overand sick from being drunk and could not report. He didnot, however, deny having told Woollett on the night ofDecember 30 that he did not intend to report for work asscheduled on New Year's Eve because "I want to party likeeveryone else."As stated above, Lopez mentioned a number of addition-al reasons for arriving at the decision to terminate Haws.Thus, he testified that Haws had reported late for work onthree occasions in December because of incidents involvingdrinking; that Haws had been drinking on the job and hadtraded steaks from the kitchen for shots of tequila from thebar; that Haws' work had begun to disintegrate in Decem-ber leading to complaints from both Jimenez and othercooks; that Haws had reported for work with alcohol on hisbreath and that it had been on his breath while working;and that Haws had expressed the opinion that he wasseriously considering getting fired so that he could collectunemployment compensation which would be as remunera-tive as working for Respondent.Turning first to the contention regarding Haws' threetardinesses in December,Lopez testified that on one ofthese occasions,December 9, he personally inquired ofHaws about the matter and it is undenied that at that timeHaws said that he had been late because he had encoun-tered difficulty getting bail money from his father-in-law.Lopez testified that of the other two tardinesses one wasreported to him by O'Neil and the other by Jimenez. Both,testified Lopez, involved situations where he had been toldthat Haws had been tardy because he had been in jail for"drunk driving or fighting or something like that" and hadexperienced trouble getting bailed out on time for work.However, Lopez did not testify concerning the time that hehad received these reports and while both O'Neil andJimenez testified concerning incidents similar to thosedescribed by Lopez, there was no testimony that they hadreported these matters to Lopez prior to the time that Hawswas discharged. Moreover, while O'Neil testified that shehad reported by telephone to Jimenez that Haws had not7While O'Neil testified that,consistent with normal practice,Lopez hadposted a notice instructing employees that they would be terminated if theyfailed to report on New Year's Eve,this was not corroboratedby Lopez, whotestified only that he had told O'Neil that any employee who did not reportas scheduled would be fired.Beyond this,Lopez testified that employeesknew that they were supposed to meet their schedule commitments and thathe did not know if "an additional message" had been delivered to that effectprior to New Year's Eve.O'Neil also testified that signs had been put up regarding the schedulingcommitments for other holidays, but no such signs were produced at thehearing and when she was pressed concerning the content of the signallegedly posted before Christmas,she became somewhat evasive,testifyingthat she did not know when the sign had been posted or what it said. Income to work on an early December Sunday when,according to O'Neil, Haws finally arrived with the excusethat he had been unable to obtain bail money earlier fromhis father-in-law, Jimenez testified that on both occasionsinDecember, prior to New Year's Eve, when Haws hadbeen late, the latter had followed the standard procedureand had contacted Jimenez to report that he would belate.8Jimenezalso testified thaton one of theseoccasions, which he believed to be different from the one towhich O'Neil made reference, Haws called from jail to saythat he would be late as he was waiting for bail. Hawstestified that there had been one or two occasions inDecember, prior to New Year's Eve, when he had beenabsent at the beginning of his shift, but he unequivocallydenied both being absent because he had been drunk andbeing absent because he had been in jail for being drunk.He also flatly denied being in jail in December for beingdrunk. Yet, when he was asked if on December 9 he hadreported to Respondent that he had been arrested for beingdrunk and was waiting for his father-in-law to bail him out,Haws answered: "No, not that I recall; I don't. No."Similarly,when asked if, to excuse his tardiness on oneoccasion, he had reported to Jimenez that he had been latebecause of having to obtain bail to get out of jail, Hawsreplied: "Not thatI remember, no."Lopez admitted that he had not personally observedHaws drinking while on duty and so far as the recorddiscloses, Lopez did not observe Haws trading steaks forshots of tequila. Further, while he testified that he had beenaware of this activity at the time that he had dischargedHaws,Lopez did not testify how, when, or from whom hehad gained this knowledge. Only two witnesses testifiedconcerningthe subject.Woollett testified that she hadheard that bartenders had been sending drinks to Haws andthat she thought that she had seen it going on at one time.However, she did not explain what she meant by the lattercomment and she admitted that at no point had she everdelivered drinks to Haws. Beyond this, she did not testify tohaving discussed this subject with Lopez prior to Haws'discharge. Linda Bresciani did testify that on some of theMonday nights when she had been serving as a cocktailwaitress, one of the bartenders had given her shots oftequila for Haws in return for receiving something to eatfrom Haws. Yet, Bresciani testified to only one occasionwhen Haws actually requested that a drink be brought tohim, she made no mention of Haws'offering to provideanyone with a steak in return for that drink, and she madeno mention of discussing these incidents with Lopez or anyaddition,her recollection of where the sign had been purportedly posted wasnot altogether clear: "I believe it was on the bulletin board."8Lopez testified that,during a meeting with employees when therestaurantfirstopened, he had instructed them to contact their departmenthead in the eventthat theywould be absent. Jimenez testified that he hadinstructed the cooks to contact him personally in such situations. Bycontrast,Haws testified that he had never been aware of such a rule andthat, when they were unable to report as scheduled, employees simply calledRespondent and spoke with whomever happened to answer the phone.However,Haws also testified:"Sometimes we talked to Jess. Whoeveranswered the phonetheywould put us on. Sometimes he was in the kitchenand he was busy so we talked to anybody else. I don't know what otherpeople did." 142DECISIONSOF NATIONALLABOR RELATIONS BOARDother representative of Respondent prior to Haws' termina-tion.Similarly,while Jimenez testified that there had beenseveral occasions when Hawshad reported to work withalcohol on his breath and that he had twice brought thematter to Haws' attention,Jimenez did not testify that hehad ever discussed this matter with Lopez or with any otherofficialof Respondentpriorto Haws' termination.In a likevein,while there was uncontroverted testimony by bothO'Neil and Jimenez regarding comments by Haws to theeffect that he had made or could make more money on"unemployment" than at Respondent, neither O'Neil norJimenez testified that Haws had ever spoken of a plan toengineer his own discharge so that he could receive suchfunds.Nor did either of them testify to reporting Haws'comments to Lopez prior to the termination of Haws.A somewhat different situation is presented with respectto the assertion that Haws'performance declined inDecember,leading Jimenez and cooks to complain aboutHaws. While it is true that Respondent did not identify thecooks who purportedly had complained about Haws anddid not produce any cooks to corroborate Lopez' testimonyin this regard, it is also true that Haws did not deny thestatementin Lopez' prehearing affidavit, brought out oncross-examination of Lopez, that in December Lopez hadreprimanded Haws for "smoking on the job while he [sic ]supposed to be working and his failure to pull his weight atwork." In fact, Jimenez did testify that in late November orearlyDecember he had complained to Lopez that othercooks had threatened to quit because Haws was not doinghis share of the work and "stepped out more often thananyone else, to take a smoke break or drink a cup ofcoffee." In addition, though not known to Lopez prior tothe discharge so far as the record discloses, Jimenez hadbeen disturbed because Haws was not performingassign-ments and was not following the recipesproperly.Two independent events were raised by the GeneralCounsel in connection with Haws'termination. First, whenHaws filed for unemployment benefits with the CaliforniaDepartment of Employment, he had been told that hisapplication for benefits was being contested by Respon-dent.He explained that he had been ill and later he receivedthe benefits, being told by an agent of the State that as hehad hada legitimate excuse, he could not be fired.The second matter involved Guy A. Grivet who, likeHaws,did not work on December 31, although scheduledto do so. Grivet testified that he hadgoneto Tahoe for theChristmas to pre-New Year's Eve period, but at hismother's urging had telephoned his grandmother at 10 a.m.on December 31, requesting that she telephone Lopez tosay that he would not be back as scheduled for New Year'sEve, because the weather appeared inclement.Later, Grivetwas told by his grandmother that she had called Lopez andtold him that she did not think that Grivet would return intimefor his shift, since the weather was bad and Grivet'smother did not want him driving back to Walnut Creek thatday. Lopez testified that he had received the call fromGrivet's grandmother on the morning of December 31, butthat this had not been the first call that he had receivedfrom her, for 2 days earlier she had called and said that shedid not believe that Grivet "was going to be able to returnbecause of being snowed in or snowbound, some type ofproblem in Lake Tahoe ...." She also stated during theconversation, according to Lopez, that she wanted Lopez tobe aware of the situation so that he could have an alternateto take Grivet's place should he be unable to return and shepromised to call later to advise Lopez of her grandson'sstatus. Thus, when she again called on December 31 to saythatGrivet would, in fact, not be able to return, Lopeztestified,Respondent did not experience a problem as ithad arranged for Grivet's shift to be covered.Grivetwas then called as a witness on rebuttal and hetestified that he had not directed his grandmother to make acall prior to December 31 concerning his inability to returnfrom Tahoe, that December 31 was the only time that hehad ever asked his grandmother to make such a call,that hehad no reason to believe that she had called at any othertime, and that she had never told him that she had madesuch a call prior to December 31. Then, for the first time,Grivet testified that his grandmother had told him thatwhen she had telephoned Lopez on December 31 Lopezhad said that he knew some people who had just returnedfrom Tahoe and that the roads were "clear and open."Grivet'sgrandmother was never called as a witness and thefailure to do so went unexplained. It is,however, manifestthat the road from Tahoe was "clear and open" for Grivettestified that,notwithstanding the representation that heinduced his grandmother to make to Lopez, he did return toWalnut Creek on December 31, arriving approximately 1hour before his shift was scheduled to commence. Yet, hedid not report for work and on the following day, when hearrived at work and O'Neil asked if he had had "a nice timebeing snowed in in Tahoe," he replied that he did and saidnothing about the fact that he had actually returned toWalnut Creek the priorafternoon.B.The January 4, 1975, Imperial Room MeetingOn January 4, 1975, the Union conducted a meeting ofRespondent's employees at the Imperial Room,a restau-rant on California Boulevard in Walnut Creek. The meetingwas attended by hostess Patricia O'Neil, who was found tobe a supervisor in the Decision and Direction of Electionissued in Case20-RC-12524, on February 5, 1975. Thebasis for this conclusion was that the record in therepresentation proceeding disclosed thatO'Neilwas one ofthe individuals who employees were informed would be incharge in the absence of the manager,that O'Neil received$1 an hour more than most of the other hostesses, and thatO'Neil was one of the individuals whom employees couldnotify if they were sick or had to leave work when themanager was not present at the restaurant.There is no dispute concerning the events which trans-piredduring the course of the meeting, which wasconducted primarily by Union Organizer and PresidentHoller, who reviewed the benefits provided by the Unionand answered employees' questions as they arose during thecourse of his presentation. Eventually there came a pointwhen some of the employees, particularly bartender Mi-chael Hull, questioned the fact that O'Neil was in atten-dance.Hull and O'Neil fell to arguing with the formerasserting that her presence had the effect of intimidatingemployees who were present because she was a representa- PANCHITO'S143tive of management and with O'Neil responding that shewas at the meeting of her own volition so that she could fmdout about the Union for her own personal reasons.Ultimately, Holler became involved in the dispute and hetestified:Ipointed out that it has been our philosophy in the pastthat unless they are an owner or a member of the familythat owns the establishment if they actively engage inthe industry, we would bring them into the bargainingunit.I then pointed out that it was a little too late at thattime to even exclude Ms. O'Neil from the meeting forthe simple reason that she had sat there for a period oftime to be able to observe and hear the questions; and ifany damage had already been done it was over with,and that by ordering her to leave the meeting itwouldn't accomplish any more purpose.Holler promised the employees that representatives ofmanagement would not attend future meetings and permit-ted O'Neil to remain until the conclusion of the meeting.O'Neil denied that she had been instructed to attend themeeting by Respondent and she denied discussing whathad taken place at the meeting with Lopez, Mary Lopez,Yakel, or Jimenez.She testified that she had learned of the meeting on thepreceding day when another hostess, she was not asked toname which hostess, mentioned the December 31 letter thattheUnion had sent to those employees who had signedauthorization cards inviting them to attend the meeting.When O'Neil said that she had not received a letter, theother hostess suggested that this may have been the result ofthe fact that O'Neil worked lunches and the organizing hadbeen done in the evenings when O'Neil was not at therestaurant. Then, testified O'Neil, the other waitress askedher to attend9 and on the following afternoon she went tothe Imperial Room where she encountered Linda Brescianiand waitress Kathy Dale and the three of them then went tothe meeting.C.Discharge of Michael Hull IIHull did not appear as a witness at the hearing.10 Asnoted above, the record in this matter does show that hehad challenged O'Neil's attendance at the Imperial Roomon January 4, 1975. The record in the preelection hearing inCase 20-RC-12524 discloses that Hull, a bartender, wasterminated 2 days after the Imperial Room meeting andLopez, when he appeared as a witness in that matter, agreedthat the termination was partly related to a "discussion"9Holler testified that he had been informed,although not asked bywhom, that O'Neil had been asked by "somebody" to attend the meeting.10At the commencement of the hearing,counsel for the Union moved fora partial continuance or a severance with respect to Hull on the ground thathe would not return from Europeuntil"sometimein September " Certain ofthe comments made in connection with the motion also indicated that it wasnot altogether clear that Hull even intended to return at all. Counsel for theGeneralCounsel,whose responsibility it was to prosecute this matter, statedthat he did not join in the motion and counsel for Respondent opposed it onthe grounds that such a motion had not been made earlier, Respondent hadprepared its case, and witnesses had already taken time off to appear with theresult that, if the motion were granted, theywould again have to take time offthatHull had had with O'Neil and which the latter hadreported to Lopez.Hull also appearedas a witnessat the representation casehearing in which he testified that he had commencedworking as a bartender at Respondent on October 15 andthat on January 6, 1975, at the bar, O'Neil had directed him"to refrain from talking about the Union in any way ormanner," to which he had replied that he had been tellingthe other bartender what had occurred at the ImperialRoom meetingand that he had a right to talk about theUnion. Hull also testified that during this confrontationwith O'Neil, Steve, the other bartender, and two customershad been present.D.The January 18, 1975, Imperial Room MeetingBy letter dated January 14, 1975, the Union notified theemployees who had signed authorization cards that therewould be another meeting at noon of the followingSaturday at the Imperial Room. It is undisputed that onthat Saturday Lopez and Yakel parked across the streetfrom the Imperial Room in Lopez' Jaguar at the time thatthemeeting was scheduled to be conducted.1' Curvet,arriving for the meeting, observed them and reported theirpresence to Holler, who walked from the Imperial Room tothe Jaguar and admonished Yakel and Lopez for conductthatmight be unlawful and constitute an unfair laborpractice. Neither Lopez nor Yakel denied Holler's testimo-ny that "Lopez stated that we weren't getting too good of aturnout."Holler testified that he then returned to theImperial Room and commenced the meeting, but, as theattendance was not as great as he expected, he again wentto the entrance of the Imperial Room where he observedthat Lopez and Yakel were still parked across the street.Lopez testified that his reason for being parked across thestreet from the Imperial Room that Saturday was that hehad heard, he could not recall the source, that a meetingwas to be held and while he assumed that it was the Unionthat was going to conduct the meeting, he was unsure as towho could attend. In this regard, Lopez testified at onepoint "I was the day-to-daymanagementand not only anowner but an employeemanagementpart of the restau-rant," and at another point "if it was going to be a meetingdiscussing Panchito's and I was running the restaurant andIwas involved with it . . . that maybe I should be there anddiscuss the thing with the union representatives and theemployees." Thus, Lopez contacted Yakel, who drove toRespondent and, following a brief discussion of the matter,the two of them drove to the Imperial Room. Both Lopezand Yakel testified that they then sat in the Jaguardiscussing whether Lopez should attend the meeting untilto appear after Hull testified. Counsel for the Union conceded that he hadnot earliermade sucha motion, in effect, pursuant to Board's Rules andRegulations,Series 8, as amended,Secs.102.16 and 102.24 In thesecircumstances, I denied the motion"the administrationofjustice requires anend to litigation at some point." Franks Flower Express,219 NLRB 149, 150(1975).11 Inan effort todemonstratethe restricted visibility of the ImperialRoom entrance from where Lopez andYakel wereparked,Respondentintroducedthree photographs.While it wouldappear tobe difficult todiscern imagesbetween thetwo points at issue, it should be borne in mindthat the photographs are reducedin scale 144DECISIONSOF NATIONAL LABOR RELATIONS BOARDHoller approached them. They testified that they saw noemployees enter or leave the Imperial Room and that theywere there for between 15 and 30 minutes. Lopez testifiedthat after Holler had spoken with them that they had "left ashort time afterward."Both Lopez and Yakel testified that after leaving theImperial Room they had returned to Respondent. Bothdenied that they returned thereafter that day to theImperialRoom. However, Holler testified that approxi-mately 15 minutes after he had observed the Jaguar for thesecond time, he again went to the door of the ImperialRoom and this time he observed a silver Lincoln Continen-tal parked "down the street." After ascertaining from theemployees that Yakel owned such a vehicle, Holler walkeddown the street far enough to identify Lopez and Yakelsitting in the Continental and then returned to the meeting.Yakel admitted owning a silver Mark IV, but both he andLopez testified that Yakel had driven his 1974 Pontiacstation wagonthat day.V. ANALYSISA.Issue IO'Neil was found to be a supervisor within themeaningof Section 2(11) of the Act in the Decision and Direction ofElection in Case 20-RC-12524, from which review was notrequested.As Case 20-RC-12524isone of the casesinvolved in this matter, I find that the issue has alreadybeen litigated and that the only party seeking to continuecontesting the matter is Respondent,who had that opportu-nity during the preelection hearing. Accordingly, and as itappears from an independent review of the record thatO'Neil is a supervisor, albeit one of not a very high level, Ifind that O'Neil is a supervisor within the meaning ofSection 2(11) of the Act.Pittsburgh Plate Glass Company v.N.LR.B.,313 U.S. 146 (1941).Contrary, however, to the implication in the brief filed onbehalf of the General Counsel, the matter is not ended byfinding that O'Neil is a supervisor. The Board recentlystated inFraley & Schilling, Inc.,211 NLRB 422 (1974), thatthere had been no violation of the Act by virtue of asupervisor's presence and participation in a union organiza-tional meeting where that supervisor "attended the meetingsolely on his own initiative and with the knowledge andconsent of Respondent's other employees."(Id.at 402, fn.2.) Similarly, in the instant matter,there was seemingly nochallenge to O'Neil's testimony that she had been invited toattend the meeting by another hostess.Indeed,Holleracknowledged that O'Neil had been invited to the meetingby "somebody,"and BrescianicorroboratedO'Neil'stestimony that the two of them, accompanied by KathyDale, had entered the Imperial Room together. Not untilthe passage of a substantial time during the meeting didHull raise the issue of whether or not O'Neil should attend.And, notwithstanding the opposition to her continuedattendance by some of the employees once the matter wasraised,Holler did permit her to remain. Thus, as was thesituation inFraley & Schilling, supra,O'Neil had attendedthe meeting "with the knowledge and consent of Respon-dent's other employees."Also as was true inFraley & Schilling supra,O'Neil, sofar as the record discloses, attended the meeting "solely on[her]own initiative:' I have considered the possibleargument that an inference might be drawn from thepresenceof Lopez and Yakel at the Union's next meetingthat O'Neil had been dispatched in the same manner andfor the same purpose on January 4, 1975. However, O'Neildenied speaking with Lopez, Yakel, or any other represen-tative of Respondent either prior to or after the unionmeeting which she attended. Rather, she had been invitedto attend by another employee and she testified that shehad attended because of her own personal interest. In thesecircumstances, I do not feel that the presence of Lopez andYakel at the next meeting, of itself, supports the inferencethatO'Neil had beenattendingthe January 4, 1975,meeting asa spy for Respondent. Rather, I find that theevidence is not sufficient to controvert O'Neil's assertionthat she had attended the meeting, as was true inFraley &Schilling,to satisfy her own interest.A final point should be made regarding this matter. Atthe time that O'Neil attended this meeting, her status as asupervisor had not been established - in fact the preelec-tion hearing did not take place until 9 days after themeetingwhich O'Neil had attended. Although a supervisor,she was not particularly one of high level and her classifica-tion, like that of other employees invited to the Union'smeetings,was that of hostess. It is, accordingly, notextraordinary for one in her position to believe that shecould attend such a meeting. Indeed, Holler admitted thatitwas the Union's practice to seek representation ofsupervisors, save those who are owners or related to owners.Consequently, from the Union's point of view O'Neil was aprospective member. InWestern Sample Book and PrintingCo ., Inc.,209 NLRB 384 (1974), the Board stated at 385, fn.1:"... an employer is not responsible for the antiunionconduct of supervisors who are included in the bargainingunit by stipulation of the parties in the absence of evidencethat the employer encouraged, authorized, or certified thesupervisors' activities ...." I do not view the distinctionbetween actual and prospective membership as beingparticularlymeaningful in this context and, accordingly,Respondent would not be responsible for the attendance ofa prospective supervisor-member of the Union, absentevidence, not present here, of specific direction or ratifica-tion of O'Neil's attendance. The fact that employees mayhave felt inhibited in their questioning due to O'Neil'sattendancewould not affectthis result,for the test to beapplied is an objective one. SeeMunro Enterprises, Inc.,210NLRB 403 (1974). In any event, Haws admitted thatquestions had been asked by "[a] lot of people. Almosteverybody." Consequently, I do not credit the generalizedtestimony that O'Neil's presence inhibited the participationof employees at that meeting.Therefore, I find that Respondent did not violate Section8(a)(1) of the Act by virtue of Patricia O'Neil's attendanceat the employee meeting conducted by the Union onJanuary 4,1975.B.Issue 2Contrasting the perfectly reasonable explanation forO'Neil's presence at the first Imperial Room meeting was PANCHITO'S145the patently absurd explanation advanced by Lopez andYakel to explain their presence at the Imperial Roomduring the Union's midmonth meeting. Neither Lopez norYakel appeared so naive as to truly wonder whether a labororganization would desire the presence of owners at anemployee organizing meeting.In reciting his explanationfor his presence, Lopez displayed a tongue-in-check man-ner which demonstrated even his own disbelief of what hewas saying. Indeed, so pressed to establish a reasonablebasis for his asserted quandary was Lopez that he based itupon two different reasons - testifying at one point that hewas "an employee management part of the restaurant" andat another point that as the restaurant which he ran wasbeing discussed, possibly his participation would be desir-able. If he had truly believed either version, why did he notalso appear when the January 4, 1975, meeting had beenconducted? Certainly he was aware that it was to takeplace; the early morning visit of Welch, Woollett, andFeldstein had served to supply him with that information.12Surely had he harbored doubt regarding the need for him toattend such a meeting, it would have arisen at that point -not later.Moreover, if the two owners were concernedabout the desirability of their attendance, why did they notsimply telephone the Union or go into the Imperial Roomto ask if their presence was desired? Why sit discussing thematter for between 15 and 30 minutes when the answer laybut a few lanes and a traffic island away? Why, also, didthey not explain their purported problem when reproachedby Holler for their presence?The answer to these questions is that neither Lopez norYakel had any doubts regarding their status as participantsat the meeting. They were there to ascertain how manyemployees were attending - a point which, it is undenied,Lopez raised when Holler came across the street to talk tothem.This observationalso refutesany contention thatdistance and traffic island vegetation obscured their pres-ence.Moreover, Grivet certainly had no problem discern-ing their presence. Even considering the reduced scale inthe photographs,it ispossible to discern Lopez' vehiclefrom the picture taken from the Imperial Room entryway.Holler impressed me as a forthright individual whosehonesty was demonstrated by his testimony in connectionwith O'Neil's attendance at the earlier meeting. The factthat some of that testimony did not advance the Union'sinterestsmust have been obvious to him. Yet, he told thetruth. Conversely, neither Lopez nor Yakel, when testifyingabout their presence near the Imperial Room, impressed meas being candid and their explanation is simply notbelievable. Thus, I credit Holler's testimony that Lopez andYakel first parked across the street in Lopez' Jaguar andthen returned in Yakel's Mark IV to continue their12Having listened to two witnesses testify concerning the early morningvisit toLopez andhaving even objected to and questioned the purpose of thistestimony,leading to a degree of curtailmentof the testimonyconcerningwhat had taken place that morning, counsel for the General Counsel thenfollowed his motion to conform the pleadingsto the proofwith a motion toamend the complaint to allege Lopez'questions that morning as violations ofSec. 8(a)(1) of the ActIdenied the motion.InRetail StoreEmployees Union Local No. 400, Retail ClerksInternationalAssociation,AFL-CIO [C W.F. Corporation] v.N L.R.B., 458 F.2d 792, 793(C.A.D.C., 1972), thecourt cautioned that all parties should be notified assoon as possible where the GeneralCounselintended to amend a complaint.Here,this admonitioncould havebeen heeded at a number of earlier stagesobservation of the Imperial Room entrance. They bothadmitted being aware that a union meeting with Respon-dent's employees was to take place there and Lopez'comment to Holler concerning the sparsity of employeeattendance disclosed their true objective in being present.This, coupled with the absence of a valid purpose for theirpresence, established that they were present to determinethe number and identities of the employees who wereattending the meeting.Therefore, I find that Respondent, through Lopez andYakel, did engage in surveillance of employees' activities onbehalf of the Union on January 18, 1975, and thatRespondent thereby violated Section 8(a)(1) of the Act.C.Issue 3If one matter became quickly evident as the testimonyunfolded in this proceeding, it was that feelings appear tohave become intense respecting the discharge of Haws.Thus, every witness who testified concerning the matter -Grivet,Lopez, Jimenez, O'Neil, and Haws, himself -appeared to be embellishing his or her testimony in aneffort to preserve and improve upon the position which theindividual witness supported. Nonetheless, several pointsdo emerge as a guide to resolution of the matter.It is clear that Haws was the leading proponent in theUnion's campaign, that his discharge occurred within ashort time after he had solicited a substantial number ofemployees' signatures on authorization cards, that hisdischarge occurred within a month of having received awage increase which Lopez had coupled with a complimentand an implied promise of a promotion, and that, likeHaws, Grivet had been absent on New Year's Eve, but that,unlikeHaws, Grivet had not been terminated for beingabsent.These factors are indicia tending to show thatHaws' termination was occasioned by unlawful considera-tions.However, there are other factors establishing acontrary conclusion.At no point prior to Haws' discharge is there evidencethat Respondent was aware of his activities on behalf of theUnion. Yet, employer knowledge of union activities is the"threshold question" where a violation of Section 8(a)(3) isalleged, since it is a "fundamental prerequisite" to estab-lishing a discriminatory motivation.Bayliner Marine Corpo-ration,215 NLRB 12 (1974). See alsoSalant Corporation,d/b/a Carrizo Manufacturing Co., Inc.,214 NLRB 171(1974);Eastman Kodak Company, et al.,194 NLRB 220(1971). True, Haws did testify that management personnelhad been present when he had distributed the cards and,further, that Mary Lopez and O'Neil had been standing onthe other side of the cook's line when he had distributed "ain this proceeding-when either of the two witnesses were testifying, whenRespondent rested,during rebuttal.To wait until virtually the last possiblemoment in the hearing to do so had the effect of precluding full development,particularly in light of the General Counsel's opposition,of circumstancessurrounding the surprised Lopez'questioning in response to the informationbeing volunteered to him. Yet, it is clear that development of thosecircumstances is essential to a determination of whetherLopez'questioningof these three volunteers could be found coercive and, accordingly, aviolation of Sec. 8(ax1) of the Act.See, e.g.,Flint ProvisionCo., 219 NLRB523 (1975).Thus, having again considered the motion,I reaffirm my ruling inthis regard. 146DECISIONSOF NATIONALLABOR RELATIONS BOARDcouple of cards." However, Haws did not testify that he hadbeen observed by any of Respondent's representativeswhen he had been circulating the cards nor did he testifythatMary Lopez or O'Neil had ever been looking in hisdirection when he had passed out the cards on the cook'sline. In fact,itwas not shown that it would have beenpossible for Haws to have been seen from the other side ofthe cook's line.It is most unlikely that Haws'activities wereobserved byany official of Respondent. Certainly, Welch's and Wool-lett's descriptions of Lopez' reaction to their early morningdisclosure of the employees' activities militate against afinding that Lopez had been aware of that activity on anearlier date. Obviously, Lopez was aware, from Holler'sNovember visit and from the representation petitiontransmitted by the RegionalOffice,13 that the Union wasinterested in representing Respondent's employees, butthere is no evidence that he knew that this desire wasreciprocated by the employees,themselves.Beyond this,only one employee testified to the specific circumstancesunder which Haws had solicited signatures on cards andHaws did not deny her testimony that she had beencautioned "to keep it quiet, not to tell Patty or Mr. Lopez,orMr. Yakel, or Mary Lopez ...: ' Considering theapparently covertmanner inwhich this conversationindicatesthatHawsdistributed the cards,it isdifficult toinfer that Respondent would possess knowledge of hisactivities.SeeAmerican Book Division,Litton EducationalPublishing Inc.,214 NLRB 413 (1974).In a parallel vein,there is no evidenceof any conduct byRespondent, or by any of its officials, prior to Haws'discharge that would serve as a basis for inferring thatRespondent must have become aware that its employees,particularlyHaws,were engaged in organizing activities.There had been no interrogation of, or threats directedtoward, employees. There had not even been an appeal byRespondentfor the employees to refrain from supportingthe Union. In this posture, it would be difficult to concludethatRespondent must have possessed knowledge of theemployees'activities,let alone those of Haws.Moreover,though Respondent displayed an overabundance of nosi-ness on January 18, 1975,regarding the Union's campaign,at no point has any evidence been produced which wouldsupport a finding that Respondent was hostile toward orwould be motivated to discharge employees because theywere supporters of the Union.Turning to Respondent's defense,it is clear that despitethe numerous acts of misconduct attributed to Haws, thereis no evidence that Lopez possessed knowledge of many ofthese matters prior to terminating Haws.Thus,there is noevidence that Lopez had been aware, if it happened, ofHaws receivingdrinks from the bar while on duty, of Hawsreporting for work with alcohol on his breath, or of Haws'comments comparing Respondent's wages with the amountthat he could receive as unemployment compensation.Further, there is no evidence that Haws traded steaks forshots of tequila or that Haws had threatened to engineer his13Due to counsel for Respondent's interference with cross-exanunahonof Lopezon this point, interference with overtones of suggesting an answer tothewitness,cross-examination on the point could not be pursued aseffectivelyas it might otherwise have been conducted. In view of this fact,and inasmuch as the distanceinvolvedis short and the Postal Service made aown termination so that he could obtain unemploymentcompensation, were that possible. I am, of course, aware ofthe doctrine that where false or unsupported reasons areadvanced as a defense, an inference is warranted that therewas another reason for the action taken and, as it was notset forth, that it was an unlawful reason.Shattuck DennMining Corporation (Iron King Branch) v. N.LR.B.,362F.2d 466,470 (C.A. 9, 1966). However, this doctrine is not aper serule applicable without regard to whether or not thereisother evidence that supports a conclusion that a dis-charge was unlawful. See G.W. Davis Corporation, 202NLRB 204, 205 (1973). In the instant case there is noevidence that Respondent had been aware of Haws'activities prior to his termination and there is no evidencethatRespondent harbored hostility toward the Union'ssupporters sufficient to support the conclusion that it wouldbemotivated to discharge employees because of thatsupport.Beyond these matters, there is evidence supporting manyelements of Respondent's defense, so that it is not utterlybaseless. Considering first Respondent's "last straw" event,the New Year's Eve absence, it is evident from Haws' owntestimony that he had been scheduled to work, had calledO'Neil to report that he did not intend to work, and haddeclined to speak with Jimenez. While the General Counselattacks the existence of the rule that employees who did notreport that evening would be discharged, Haws admittedthat during the telephone conversation, O'Neil had toldhim that "anybody that called in sick would be fired overthe holidays." Thus, while I do not credit O'Neil's attemptto improve Respondent's position by testifying to a postedrule, testimony contradicted by Lopez, it is clear thatRespondent did have such a rule, for I find it unlikely thatO'Neil, having received an unexpected call from Haws,would have the presence of mind to quickly dream up adefense for Respondent. Indeed, had she done so, she couldnot be certain that it would be needed, for Haws might havebecome concerned by what she said and reported. Accord-ingly, I am convinced that there was a rule that employeeswho did not report on New Year's Eve would be dis-charged, absent a bona fide excuse.Iam also convinced that there was a rule requiring anemployee to speak with his immediate supervisor if he didnot intend to report as scheduled. The only denial ofRespondent's contention in this regard was Haws' general-ized testimony that employees spoke with whomeveranswered the phone when they called in to report that theywould be absent. However, as noted in footnote 8,supra,when pressed for specific details, Haws admitted that hehad no knowledge of what other employees did when theymade such calls and that when he had called, whoever hadanswered the phone had put Jimenez on unless the latterwas busy, in which event someone else would take themessage.Accordingly, I am satisfied that this rule existedand was understood by Haws. As he admitted refusing tospeak with Jimenez when this course was suggested bynumber of pronouncements regarding the currency of deliveries during thepast holiday season,I feel an inferenceiswarranted that Respondent hadreceived the copy of the petition transmitted by the Regional Office onDecember 24, prior to December 31 PANCHITO'SO'Neil,Ifind that Haws also violated this rule on NewYear's Eve.True,Grivet did not report that night,but Lopez'testimony regarding the two calls by Grivet's grandmotherstands not effectively rebutted.Particularly unimpressivewas Gnvet's convenient testimony on rebuttal,after havinghad the benefit of Lopez'testimony on the point,that hisgrandmother had reported to him the substance of herconversation with Lopez and that the latter had questionedGrivet's inability to return from Tahoe on the basis of somefriends'report.Actually,the condition of the roads wasnever the basis for Grivet's excuse-itwas the sentimentsof Grivet'smother that had ostensibly led to the call,for shedid not want Grivet driving, assertedly,in view of theweather.More important,at no point was the failure to callGrivet's grandmother as a witness explained. This was acrucialmatter and warrants the drawing of an adverseinference in light of its significance.Finally,it is also worthnoting that Grivet,while he then did return to WalnutCreek in time to report for his shift,concealed his return onDecember 31 and,when questioned by O'Neil,led her tobelieve that he had remained in Tahoe, consistent with thestory which he had persuaded his grandmother to relate toLopez.I do not credit Grivet and I find that his grandmoth-er did make two telephone calls to Lopez as the latterrecited when testifying.Accordingly,Grivet's absence onNew Year's Eve is not comparable to that of Haws.Ialso find that O'Neil testified truthfully when she saidthat during the telephone conversation,Haws had said thathe was too hung over to report for work.Haws did not denytellingWoollett on December 30 that he did not intend toreport the following night so that he could "party likeeveryone else."While there is no evidence that Woolletthad relayed these remarks to Respondent prior to Haws'termination,the event is consistent with O'Neil's testimonythat Haws had said that his absence was connected withdrinking.Of course,O'Neil's testimony was that Haws hadsaid that hehadbeen to a party already, whereas Haws hadtoldWoollett that heintendedto go to a party. However,this is not a substantial difference.Haws may have startedearlier than he had anticipated when he spoke withWoollett.He may also have been using his condition as anexcuse even though he may not have been to a party at thetime that he telephoned O'Neil.An examination of Haws'record during December appears to support the latterconclusion for Lopez,O'Neil,and Jimenez each testified toincidents where Haws had excused his tardiness by claim-ing that he had been in jail, unable to obtain bail in time toarrive for work as scheduled.Though Haws flatly andunequivocally denied ever being arrested in December forbeing drunk,or ever being absent because of drunkenness,or because of being in jail for being drunk,he vacillatedwhen asked about reports which he had made to Respon-dent to excuse his tardinesses in December. At the time, Ifelt that he might well have made the reports ultimatelyattributed to him by O'Neil, Jimenez,and Lopez.If so, sucha report to O'Neil on New Year's Eve would be consistentwith his past excuses.This conclusion is only further supported by the defen-sive attitude displayed by Haws when cross-examinedabout the identity of the doctor whom he had allegedly147seen.It appeared that Haws was concerned that Respon-dent might make an effort to contact that doctor and hisconcern is yet a further indication that he was not actuallyillon New Year's Eve. Indeed,while the General Counselmakes much of the fact that Lopez did not appear willing toaccept a doctor's excuse at the time of the discharge,neitherDr. Huey nor an excuse from Dr. Huey was provided at thehearing to support Haws' defense of illness.In this regard, itis axiomatic that the determination of a state agency is notbinding on the Board and, even if it were,the record is toovague concerning the California Department of Employ-ment determination of the reason for Haws' termination tosupport a finding adverse to Respondent.Finally, it is also clear that at least some of the elementsof past misconduct attributed to Haws were known toLopez at the time he had made the decision to terminatehim. Thus,Haws did not deny Lopez'testimony that, onDecember 9, Lopez had inquired regarding a particulartardiness,nor did he deny the evidence that Lopez hadadmonished him for failing to "pull his weight,"and forsmoking when he should be working-both matters whichJimenez testified were of concern to kitchen personnel.Although Haws did receive a raise in December, whichRespondent did not explain, it has not been shown that theraisewas conferred after these two conversations withLopez.Significant also is Haws'admission that when hehad received the raise he had been told that he was doing abetter job,thus indicating some prior dissatisfaction withhiswork and some effort to provide an incentive forimprovement,and "that there was a few things I could pickup on."In these circumstances, and in view of the otherDecember events culminating in the New Year's Eveabsence,the raise is not entitled to great weight.Consequently,Ifind that Haws was terminated formisconduct by failing to report for work on New Year's Eveas scheduled, for not speaking with his immediate supervi-sor, and for reporting that his absence was occasioned by ahangover. I find,in addition, that Respondent did notpossess knowledge of Haws'support for,and activities onbehalf of,the Union at the time of his termination and thatthe evidence does not support a conclusion that Respon-dent harbored hostility against union supporters sufficientto establish an unlawful motivation.A similar result obtains with regard to Hull. While adiscriminatee need not appear to prevail on an allegation ofunlawful discharge,theGeneral Counsel does bear theburden of showing that the discharge was unlawful. Here,the only evidence is that Hull attended the Imperial Roommeeting on January 4, 1975, that he was the principalopponent of O'Neil's continued presence, and that he hadbeen discharged 2 days later,partly as a result of a disputewith O'Neil. Even taking into consideration Hull's testimo-ny in the representation proceeding,the most that can beshown is that Hull and O'Neil argued concerning theformer's continued discussion of the Union while onworktime in Respondent'sbar and in the presence ofcustomers. Such activity might well not be protected. SeeN.L.R.B. v. May Department Stores Company,154 F.2d 533,537 (C.A. 8, 1946).Of course,Idid deny the Union'smotion to,in effect,continue the hearing to see if Hullwould return from Europe.Yet, the General Counsel did 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot loin in the motion and other avenues could have beenexplored to obtain the information needed to appraisewhethera prima faciecase existed - the other bartender,who had apparently been present during the disputebetween O'Neil and Hull, could have been called as awitness and, presumably, O'Neil and Lopez could havebeen called and interrogated concerning the matter. Thiswas not done and, in the circumstances, I find that apreponderance of the evidence does not support theallegation thatHull had been discharged for unlawfulconsiderations.Therefore, I find that it has not been established thatRespondent discharged Robert W. Haws and Michael HullII because of their membership in or activities on behalf oftheUnion, or because they engaged in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection.D.Issues 4 and 5Having found that Respondent violated Section 8(a)(1) ofthe Act by the surveillance conducted by Lopez and Yakelat the January 18, 1975, meeting, I find that there isevidence of conduct of sufficient seriousness to disturb thelaboratory conditions under which the February 26, 1975,election was conducted.Dal-Tex Optical Company, Inc.,137NLRB 1782, 1786-87 (1962). That Lopez and Yakel maynot have been maliciously motivated in going to theImperial Room and may merely have been attempting tosatisfy their own curiosity hardly absolves them of theirconduct in light of the effect which it must have had on theemployees who had been present at that meeting and onthose who had not been present, but later learned what hadtaken place. Particularly significant is the fact that they notonly remained after being admonished by Holler, but thenprocured another vehicle and parked elsewhere in an effortto conceal their continued surveillance.However, I do not feel that this violation of Section8(a)(1) is of sufficientmagnitude to have destroyed theUnion's support and to preclude the possibility of conduct-ing a fair rerun election. An election is the superior methodfor "ascertaining whether a union has majority support."Linden Lumber Division, Summer & Co. v. N.L.R.B.,419U.S. 301, 304 (1974). The unfair labor practice committedon January 18, 1975, was not repeated nor was any otherunfair labor practice committed during the period prior tothe election. Thus, the incident of surveillance appears tohave been only a "one time" proposition. SeeWCAR, Inc.,203 NLRB 1235 (1973). It does not appear to be likely to berepeated and I find that the normal Board remedy issufficient to correct the effects of that unfair labor practicewithout depriving the employees of their right to make theirdecision concerning representation through the electionprocedure.Therefore, I find that Respondent's conduct was ofsufficientmagnitude to warrant setting aside the electionconducted in Case 20-RC-12524, but I do not find that thesingle violation of Section 8(a)(1) of the Act committed byRespondent is so serious and substantial in character as towarrant entry of a remedial order requiring Respondent torecognize and bargain with the Union.VI. THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondent set forth above, occurring inconnection with the Respondent's operations described insection II, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead, and have led, to labordisputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By engaging in surveillance of employees' activitieson behalf of the Union, Respondent has violated Section8(a)(1) of the Act.4.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.5.The objections filed by Petitioner are sustained onlyto the extent that they are the same as the unfair laborpractice found above and, therefore, warrant setting asidethe election in Case 20-RC-12524.6.Respondent did not violate the Act in any othermanner and the objections filed by Petitioner in Case 20-RC-12524 are overruled to the extent that they allegeconduct other than that found objectionable above toconstitute grounds for setting aside the election conductedin Case 20-RC-12524.7.A bargaining order is not warranted as a remedy forthe unfair labor practices committed by Respondent.REMEDYHaving found that Respondent engaged in certain unfairlabor practices,I shall recommend that it be ordered tocease and desist therefrom and that it take certain affirma-tive action set forth below to effectuate the policies of theAct.[Recommended Order omitted from publication.]